PER CURIAM.
Upon a consideration of the evidence in this case we are satisfied beyond a reasonable doubt that the respondent as probate judge of Etowah county charged and received fees or compensation in several of the instances alleged in the information to which he was not entitled under the law, but we are not so satisfied that he charged and received such fees or compensation corruptly in any instance; nor are we satisfied beyond a reasonable doubt that the respondent was guilty of the willful neglect of duty charged in one or more of the specifications of the information. We, therefore, find and conclude that the respondent is not guilty as charged in the information; and judgment will be entered accordingly.